Title: To John Adams from Timothy Pickering, 16 October 1797
From: Pickering, Timothy
To: Adams, John



Sir
Trenton Oct. 16. 1797.

I was yesterday honoured with your letter of the 12th from East Chester.
I wrote you on the 7th by duplicates, in answer to your letter of the 2d, in which you directed future letters to be addressed to you at East Chester, one sent to the postmaster at New-Haven, where I supposed it might you on tuesday the 10th, and the other to New-York, to the care of your son. On the 9th I wrote you a private letter covering information relative to our affairs on the Mississipi, to the care of your son at New-York. In the same letter I mentioned the opinion of Dr. Rush, That there was very little of the yellow fever in the city of Philadelphia, and this Congress might at assemble at the time to which they stand adjourned, in perfect safety.
I wrote the 2d of August to the Governors of the States which had not communicated the determinations of their legislatures on the proposed amendment to the constitution respecting the suability of states; and have some time since received answers, except from Kentuckey & Tenassee. I have now prepared duplicates to send the Governours of those states. But it did not occur to me till now, that the Resolution of Congress for the amendment in question passed in 1794, & in March of that year by another resolution, the President was desired to transmit the former to the Executives of the several states for adoption that is, two years before Tenassee was admitted as one of the states of the Union. I have therefore made out a copy of the resolution and shall send the same, with an explanatory letter, to the Governor of Tenassee. If however the amendment should have been previously adopted by the three fourths of the states, the decision of Tenassee will be immaterial. What is the fact, I am not able to determine; the Chief Clerk to whom the answers from the states written to were committed, not being here.
The other request repeated in your letter of the 12th instant, will be duly attended to.
I am most respectfully / Sir, your obt. Servant,
Timothy Pickering.